Citation Nr: 0100262	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1978.

This appeal arises from a February 1999 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) that 
denied the veteran's claim to reopen a previously denied 
service connection claim for diabetes mellitus.  The veteran 
testified at a hearing before the RO in October 1999, and in 
March 2000, the RO reopened the veteran's service connection 
claim for diabetes mellitus.  However, the RO then denied the 
veteran's service connection claim on the merits.  


REMAND

At first, the Board notes that the RO reopened the veteran's 
claim for service connection for diabetes mellitus on the 
basis that new and material evidence had been submitted.  

In August 1978, the RO denied the veteran's service 
connection claim for diabetes.  The veteran did not appeal 
this determination, which therefore became final.  See 
38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. §§ 20.200, 20.302 
(2000); Fluker v. Brown, 5 Vet. App. 296, 297 (1993).  

Prior, final decisions may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit invalidated the definition of "new and 
material evidence" adopted by the United States Court of 
Appeals for Veterans Claims (Court).  The Federal Circuit 
held that the correct legal standard that is applied to 
reopening claims is the standard set forth in 38 C.F.R. 
§ 3.156(a) (2000).  That regulation states that, in order for 
new evidence to be material, the new evidence should 
"bear[ ] directly and substantially upon the specific matter 
under consideration . . . [and must be] so significant that 
it must be considered in order to fairly decide the merits of 
the claim."

In this particular case, the veteran has submitted new 
testimony regarding his exposure to herbicides while serving 
on active duty in the Republic of Vietnam between August 1966 
and August 1967.  In addition, he has submitted evidence of 
currently diagnosed diabetes as well as evidence of 
participation in a study to evaluate the consequences of 
exposure to herbicides in Air Force personnel.  The hearing 
officer concluded, on the basis of the newly submitted 
evidence, that the veteran had submitted new and material 
evidence to reopen his claim for service connection for 
diabetes mellitus.

The Secretary of VA has recently expressed the intent "to 
add diabetes to the list of presumptive diseases associated 
with herbicide exposure."  Press Release, Office of Public 
Affairs, Media Relations, Department of Veterans Affairs, VA 
Links Agent Orange and Diabetes (Nov. 9, 2000).  This 
decision by the Secretary is predicated on a recent report by 
the Institute of Medicine "with 'limited/suggestive' 
evidence of an association between the chemicals used in 
herbicides during the Vietnam War and adult-onset (Type-II) 
diabetes."  Ibid.  VA is currently in the process of 
formulating a notice of proposed rulemaking regarding the 
Secretary's proposal to add diabetes to the list of diseases 
for which presumptive service connection is available under 
38 C.F.R. § 3.309(e) (2000).  

In light of the recent developments regarding herbicide 
exposure and the relationship with diabetes, the Board is of 
the opinion that the case should be remanded to the RO for 
consideration of the ongoing developments and changes in VA's 
regulatory provisions.  On remand, the RO should await the 
issuance of the notice of proposed rulemaking by VA regarding 
a relationship between herbicide exposure (Agent Orange) and 
adult onset (Type II) diabetes and the issuance of any final 
rule thereupon.  

In addition, it appears that the veteran's service medical 
records have not been fully associated with his claims 
folder.  For instance, the veteran reported that he was 
examined during service six months prior to his separation 
from active duty.  However, that in-service examination is 
not of record in the claims folder at the present time.  On 
remand, the RO must obtain copies of all available service 
medical records for the veteran.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must obtain copies of all of 
the veteran's service medical records 
and associate those copies with the 
claims folder.

2.  The RO must readjudicate the 
veteran's claim for service connection 
for diabetes mellitus in light of the 
recent decision by the Secretary of VA 
to add diabetes mellitus to the list of 
diseases for which presumptive service 
connection due to herbicide exposure is 
available under 38 C.F.R. § 3.309(e) 
(2000).  In order to adjudicate the 
veteran's claim, the RO must await the 
issuance of a notice of proposed 
rulemaking and the issuance of a final 
notice of rulemaking by the Secretary in 
this matter.  See Press Release, Office 
of Public Affairs, Media Relations, 
Department of Veterans Affairs, VA Links 
Agent Orange and Diabetes (Nov. 9, 
2000).  

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
whether the veteran's claim for service connection for 
diabetes mellitus may be granted, either on the basis that 
such a condition was incurred during active service, was 
aggravated during service, was manifest to a compensable 
degree within one year after separation from active service, 
or was incurred as a result of exposure to herbicides.  If 
the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
The Board notes, however, that this claim is also subject to 
the issuance of new regulations regarding a relationship 
between herbicide exposure and diabetes mellitus, as recently 
announced by the Secretary.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


